DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Amendment filed on January 29, 2021 has been entered. Claims 1-8, and 10-12 are remain pending in the application. Claim 9 is cancelled. Claims 1, 10, 12 are amended. Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office action mailed October 29, 2020
Applicant’s argument filed on January 29, 2021 with respect to the rejections of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However,  in view of the new amendments set forth in claims 1 and 12, a new ground of rejection has been made under 35 U.S.C 103 over claim 1 and dependents thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 7,648,491) in view of Dwyer (US 3,605,744)
Regarding claim 1, Rogers discloses a push release closed system drug transfer apparatus (transfer device 110) comprising: a cylindrical housing (proximal housing 120 and distal housing 125), the cylindrical housing having a top end (top end, see Examiner’s annotated Figure 3), an outer wall 
a needle tube (cannula 135) coupled to the cylindrical housing, the needle tube extending from the syringe aperture to the principal aperture within the inner cavity, the needle tube being configured to receive a needle of the syringe (Col. 3 lines 59-65, since entry chamber 305 (syringe aperture) is configured to communicates with the first vessel 117 (syringe), and the first vessel comprises an injection syringe and a catheter, the cannula is reasonably considered to configured receiving a needle from the first vessel).
an inner cylinder (transfer septum 140) coupled to the cylindrical housing, the inner cylinder being slidably coupled within the principal aperture (Col.4 line 27), the inner cylinder having a shaft (body of transfer septum 140) having a top side (proximal surface 325) and a bottom side (distal surface 320) and a nipple (receiver septum 160 and housing 150) coupled to the bottom side (Figure 2), the inner cylinder having a compressed position with the shaft within the inner cavity of the cylindrical housing and the nipple extending through the principal aperture (Figure 2), the inner cylinder having an alternate decompressed position with the shaft extended through the principal aperture (Figure 3), the nipple being configured to selectively engage a connector of a vial (Col. 4 Lines 48-49), the inner cylinder having a central aperture extending from the top side of the shaft through the nipple (Figure 2), the central aperture receiving the needle tube (Col.5 Lines 17-19); 
an ejector spring (biasing member 145) coupled to the cylindrical housing and the inner cylinder (Col. 4 Lines 35-37), the ejector spring moving the inner cylinder from the compressed position (Figure 2) to the alternate decompressed position (Figure 3); 

    PNG
    media_image1.png
    916
    890
    media_image1.png
    Greyscale


a lock mechanism (see Examiner’s annotated Figure 10 below) coupled to the inner cylinder;
a release coupled to the cylindrical housing (latching mechanism 942), the release securing the inner cylinder in the compressed position (Figure 10) and alternatively freeing the inner cylinder to move to the alternate decompressed position (Figure 9).

    PNG
    media_image2.png
    525
    328
    media_image2.png
    Greyscale

Rogers does not disclose the lock mechanism is coupled to the top side, the lock mechanism comprising an inner ring and an outer ring, the inner ring and the outer ring being concentrically positioned wherein the inner ring is positioned within an interior space of the outer ring defined by a perimeter of the outer ring, the inner ring being coupled to the ejector spring, the outer ring having a catch. Rogers also does not discloses a released being coupled through the outer wall and in operational communication with the lock mechanism, the release securing the inner cylinder in the compressed position and alternatively freeing the inner cylinder to move to the alternate decompressed position.
Dwyer teaches the lock mechanism is coupled to the top side (piston 48, see figure 1 of Dwyer), the lock mechanism comprising an inner ring (annular shoulder 50) and an outer ring (outer edge of through a finger receiving slot 64), and in operational communication with the lock mechanism (col.5 lines 16-21, the projecting finger may underlie the piston to maintain the plunger in its upper loaded position by restraining downward movement of the piston as shown in figure 1), the  release securing the inner cylinder in the compressed position and alternatively freeing the inner cylinder to move to the alternate decompressed position (see figure 1 and 2, the release(control means 18) holding an inner cylinder (plunger 34) in its upper position (compressed position) by restraining downward movement of the piston as shown in figure 1. Upon pressing the release, the inner cylinder released to the decompressed position as shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogers to incorporate the teachings of Dwyer and provide the locking mechanism being coupled to the top side, and providing inner ring and outer ring structure, and as well as the release as claimed. Doing so would prevent the inner spring dislocating from the desired position while it is being used. Further, the modified release would provide compact structure, and allow ease of control to user without disturbance.
Regarding claim 2, the modified device of Rogers, as modified by Dwyer, also teaches the cylindrical housing having a syringe extension extending from the top end, the syringe aperture extending through the syringe extension (coupler component 130).
Regarding claim 3, the modified device of Rogers, as modified by Dwyer, also teaches the syringe extension being threaded (col. 5 lines 8-10, female luer lock comprises a thread in order to secure attaching device)
Regarding claim 4, the modified device of Rogers, as modified by Dwyer, also teaches outer wall of the cylindrical housing having an upper portion (proximal housing 120) and a lower portion (distal housing 125), the upper portion being wider than the lower portion (see Examiner’s annotated Figure below).  

    PNG
    media_image3.png
    442
    719
    media_image3.png
    Greyscale
 
Regarding claim 5, the modified device of Rogers, as modified by Dwyer, teaches the claimed invention as discussed above concerning claim 4.
Rogers does not discloses the lower portion having a lip, the lip being adjacent the bottom end.
Dwyer teaches that the cylindrical housing comprising the lower portion (see annotated figure below) having a lip (lip, see annotated figure below), the lip being adjacent the bottom end.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogers to incorporate the teachings of Dwyer and 

    PNG
    media_image4.png
    641
    291
    media_image4.png
    Greyscale

Regarding claim 6, the modified device of Rogers, as modified by Dwyer, also teaches the nipple comprising a plurality of tiers (see Examiner’s annotated figure below)

    PNG
    media_image5.png
    558
    461
    media_image5.png
    Greyscale

Regarding claim 8, the modified device of Rogers, as modified by Dwyer, does not disclose the cylindrical housing having a spring stop coupled to the top end within the inner cavity, the spring top being concentric with the syringe aperture.
Dwyer further teaches the spring stop (annular shoulder 54) coupled to the top end within the inner cavity (see figure 1), the spring stop being concentric with the syringe aperture (see figure 1, annular shoulder 54 is being centric with an aperture 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogers to incorporate the teachings of Dwyer and provide the spring stop. Doing so would allow the apparatus to secure the ejector spring while the inner cylinder is sliding between the compressed position and the alternate decompressed position.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Dwyer and Sanders (US 10,744,315).
Regarding claim 7, the modified device of Rogers, as modified by Dwyer, teaches the claimed invention as discussed above in claim 6. The modified device also teaches the nipple comprising a string portion, a flange portion, and a tip (see Examiner’s annotated figure above).

Sanders teaches the nipple (second head portion 90) defines a convex surface (Col. 7 line 45).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have modified the Rogers to incorporate the teachings of Sanders and provide a convex surface on the nipple. Doing so would provide better engagement with the drug container compare to the nipple only comprising a flange, a straight, and a tip structure on the nipple.
Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Rogers is seen as the closest prior art, because it discloses every aspect of claimed invention except for a lock mechanism being coupled to the inner cylinder as disclosed in claim 1 and 12, a lower potion comprising a lip in claim 5 and 12, and a nipple comprises a curved portion in claim 7 and 12, and a spring stop in claim 8 and 12.Dwyer teaches the lock mechanism comprising the inner ring and the outer ring concentrically positioned and coupled to the top portion of inner cylinder and the lip on the lower portion of the housing. Sanders further teaches the nipple comprises a curved portion. 
However, there is no distinct anticipation that the combined prior art device above would have capability of having the release within the inner cavity which are disclosed in claims 10 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wardlaw (US 4,258,713) teaches the locking mechanism comprising inner and outer ring structure
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781